MdlRONEt, J., concurring: I desire to say a word to emphasize my complete agreement with the majority opinion. It may well be this opinion is an extension of the doctrine of collateral estoppel in the sense that it would not be within the concept of that doctrine as announced by the courts 50 years ago. But it is within the expanding scope of the doctrine as developed in more recent cases. An examination of the authorities shows the former limit of the doctrinal basis has received a practical extension. “Principles which perhaps stated the law correctly two decades ago no longer can be said to be valid. The key to preclusion now is not that certain parties have litigated, but rather that an issue has been adjudicated.” Vestal, “Preclusions/Res Judicata Variables: Parties,” 50 Iowa L. Rev. 21,76.